Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 1of8

AAA

UNITED STATES DISTRICT COURT’! ~G AN 8 16
FOR THE DISTRICT OF PUERTO RICO. ,

 

 

SHEILA FERNANDEZ SANTIAGO
Plaintiff(s),
CIVIL CASE NO. _20~Cy- 1523 GAG
V.
Jury trial demanded
KING UNIFORMS AND LAUNDRY, INC. (check if applicable)
Defendant(s).

 

 

EMPLOYMENT DISCRIMINATION COMPLAINT
JURISDICTION

1. This employment discrimination lawsuit is based on (check only those that
apply):

Oo Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e,
et seq., for employment discrimination on the basis of race, color, religion,
gender, or national origin. NOTE: In order to bring suit in federal district
court under Title VII, you must first obtain a right-to-sue letter from the
Equal Employment Opportunity Commission.

Oo Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621, et seq., for employment discrimination on the basis of age (age 40 or
older). NOTE: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the Equal
Employment Opportunity Commission.

O American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101,
et seq., for employment discrimination on the basis of disability. NOTE: In
order to bring suit in federal district court under the American with
Disabilities Act, you must first obtain a right-to-sue letter from the Equal
Employment Opportunity Commission.
Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 2 of 8

Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for

employment discrimination on the basis of a disability by an employer
which constitutes a program or activity receiving federal financial
assistance. NOTE: In order to bring suit in federal district court under the
Rehabilitation Act of 1973, you must first file charges with the appropriate
Equal Employment Office representative or agency.

Other (describe using additional sheets if necessary):

FAIR LABOR STANDARDS ACT

29 U.S.C. § 201 - Failure to pay minimum wage and failing to pay my FICA taxes.

 

Social Security tax and Medicare tax were not paid.

 

29 U.S.C. § 211(c) - willful failure to keep and preserve accurate time records.

 

2. Plaintiff

Plaintiff's Name:

Plaintiffs Address:
(Street or Postal Address)

Plaintiffs Telephone
and Fax Numbers

Plaintiff's E-Mail

PARTIES

SHEILA M. FERNANDEZ SANTIAGO

 

PO BOX 143515
ARECIBO PR 00614

 

(787) 359-5845

 

SHEMA0028@GMAIL.COM
Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 3 of 8

3. Defendant

KING UNIFORMS AND LAUNDRY, INC.
Defendant’s Name:

Defendant's Address: PO BOX 1138
(Street or Postal Address) ARECBO, PR, 00613

 

 

Defendant's Telephone 787-881-1167
and Fax Numbers

 

Defendant's E-Mail ACCOUNTSPAYABLE@KINGUNIFORMS.NET

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES, ADDRESSES, TELEPHONE AND FAX NUMBERS, AND E-
MAIL ADDRESSES ON A SEPARATE SHEET OF PAPER.

VENUE

4. If you are claiming that the discriminatory conduct occurred at a different
location, please provide the following information:

PR-2 km 68.9, Santana, arecibo Puerto Rico 00614
(Street Address) (City/Municipality) (State) (Zip Code)

 

5. When did the discrimination occur? Please give the date or time period:

From December 2017 to July 2018

ADMINISTRATIVE PROCEDURES
6. Did you file a charge of discrimination against the defendant(s) with the

Puerto Rico Department of Labor?

Yes __ Date filed:

 

xa No No FLSA Charge of discrimination
Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 4of8

7. Did you file a charge of discrimination against the defendant(s) with the
Equal Employment Opportunity Commission or other federal agency?

Yes _— Date filed:

 

x No No FLSA claim filed with EEOC
8. Have you received a Notice of Right-to-Sue Letter?
__Yes x. No
If yes, please attach a copy of the letter to this complaint.
9. If you are claiming age discrimination, check one of the following:

N/A 60 days or more have passed since | filed my charge of age
discrimination with the Equal Employment Opportunity Commission

 

fewer than 60 days have passed since | filed my charge of age
discrimination with the Equal Employment Opportunity Commission

NATURE OF THE CASE

10. The conduct complained of in this lawsuit involves (check only those that
apply):

____ failure to hire me

_____ termination of my employment

___ failure to promote me

____ failure to accommodate my disability

______ terms and conditions of my employment differ from those of similar
employees

_____ retaliation

harassment
Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 5 of 8

X other conduct (specify): __ Employment - Wages - Fair Labor Standards

 

 

 

 

 

Did you complain about this same conduct in your charge of
discrimination?

IA
Yes n No

 

11. | believe that | was discriminated against because of my (check all that
apply):

___ race
___ religion

_____ national origin

__ color

_____ gender

___ disability

___ age (my birth date is: )

X other: | Employee discrimination. | believe only blue collar employees are

victims of this practice.

 

 

Did you state the same reason(s) in your charge of discrimination?

N/A

Yes No

 
Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 6 of 8

12. State here, as briefly and clearly as possible, the essential facts of your
claim. Describe specifically the conduct that you believe is discriminatory and describe
how each defendant is involved in the conduct. Take time to organize your statement;
you may use numbered paragraphs if you find it helpful. It is not necessary to make
legal arguments, or to cite cases or statutes.

 

From December 2017 to July 2018, | worked for the King Uniforms, but they did not make any

 

mandatory withholding or contributions to state, municipal or federal agencies, such as the social

 

security administration, taxes, and other mandatory contributions under state and federal law. Simply put, | was
not on the payroll. They paid in cash. Because other employees

were “on the payroll” King Uniform knew that it was required to withhold payroll taxes (federal and state income tax

 

and FICA (Social Security/Medicare) tax) from employee pay; it knew that it was required to report the amount of
ithheldingforPlaintift-tethesresertacce ection-agencies-+i Re Rat a pavired-te-submi GA tax and
the employer portion of the taxes to the IRS on a scheduled basis; it knew it was required to report employee

 

 

income on Form W-2 each year, including cash income, and intentionally failed to do so. Their gross income at
the time, and now, was over $500,000. There are over 50 employees.

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 7 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Attach additional sheets as necessary)

13. The acts set forth in paragraph 12 of this complaint:
are still being committed by the defendant
are no longer being committed by the defendant

X___ may still be being committed by the defendant
Case 3:20-cv-01523-GAG Document 3 Filed 10/06/20 Page 8 of 8

REQUEST FOR RELIEF
State briefly and exactly what you want the Court to do for you. Make no legal

arguments; cite no cases or statutes.

All remedies available to an employee that was "off the payroll" because of the intetional conduct of

 

the employer. This includes without limitation damages, compensation, costs, legal fees, litigation costs

 

under section 201 and 211 of the fair labor standards act.

 

 

Signed this (7! _ day of orlichay , 20.20.

 

Signature of Plaintiff
